Citation Nr: 0013729	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-00 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for gallbladder disease.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to December 
1997.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits currently sought on appeal in 
September 1998, and the veteran appealed.  She presented 
testimony during a hearing at the RO in May 1999.  

In May 1999, the veteran withdrew an appeal she had initiated 
with respect to the RO's September 1998 denial of service 
connection for a mental disorder.  See 38 C.F.R. § 20.204 
(1999).  Accordingly, the Board of Veterans' Appeals (Board) 
has no jurisdiction over that issue.  


FINDING OF FACT

The evidence shows that the veteran's gallbladder disease had 
its onset in service.  


CONCLUSION OF LAW

Gallbladder disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for gallbladder disease.  
In the interest of clarity, the factual background will first 
be set forth, followed by law and regulations pertinent to 
service connection claims and then by analysis of the claim 
at issue.


Factual background

No service entrance examination report is of record.  An 
August 1997 service medical record states that the veteran 
was being seen on follow-up for right upper quadrant pain.  
It was reported that she had had right upper quadrant pain 
for the previous year.  Ultrasound of the right upper 
quadrant and gallbladder revealed a prominence in the width 
of the common bile duct.  

The veteran was separated from service in December 1997.  A 
March 1998 VA medical record reveals the veteran reported 
complaining of abdominal pain since July 1997.  The 
assessment was right hemi-abdomen pain of uncertain etiology, 
possibly due to a biliary tree problem or cystic duct stone 
or of metabolic etiology.  

April 1998 VA ultrasound as well as hepatobiliary scan 
revealed poor emptying of the gallbladder.  An early April 
1998 VA medical record indicates that the veteran had had 
intermittent abdominal pain for about a year, and that she 
had been in the Navy at the time.  The veteran had been 
worked up for it in the Navy, but had been given a discharge 
from the Navy for psychiatric reasons.  Ultrasound had 
revealed no stones, but that there was sludge.  It was 
concluded that the findings were suggestive of gallbladder 
disease.  A cholecystectomy was performed in late April 1998.  

During the veteran's hearing at the RO in May 1999, she 
testified that gallbladder disease was first diagnosed in 
service, and she described her in-service symptoms.

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The three prong test listed 
above is known as the Caluza well groundedness test.


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board must determine whether the claim is well 
grounded.  The first prong of the Caluza well groundedness 
test is met, as there is competent medical evidence of record 
of a current gallbladder disability.  The second prong of the 
Caluza well groundedness test is also met, as the veteran was 
treated for gallbladder symptoms in service.  The third prong 
of the Caluza well groundedness test is also met, as evidence 
indicates that the veteran's in-service gallbladder symptoms 
and widening of the common bile duct were reflective of the 
same gallbladder disability which was diagnosed shortly after 
service discharge.  See Hampton v. Gober, 10 Vet. App. 481 
(1997).

Since the three prongs of the Caluza well groundedness test 
are met, it must be concluded that the claim is well 
grounded.  

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of her claim.  
See 38 U.S.C.A. § 5107(a). In this case, the duty to assist 
has been met.  There is ample pertinent medical and other 
evidence of record, and the veteran has been given the 
opportunity to present her testimony at a personal hearing.  
The Board is aware of no additional pertinent evidence which 
exists and which has not been associated with the veteran's 
claims folder.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 1 Vet. App. at 54.

Discussion

In this case, gallbladder disease was not shown on service 
entrance, so it must be presumed that it did not exist prior 
to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In 
this regard, although the veteran might have reported a 
history of pre-service symptoms, in the absence of a medical 
opinion to the effect that the disability existed prior to 
service the presumption of soundness has not been rebutted by 
clear and unmistakable evidence.  Accordingly, the Board 
concludes that the presumption of soundness on service 
entrance has not been rebutted.

An objective prominence in the width of the common bile duct 
was shown in service, as reflected by the August 1997 service 
medical records.  Gallbladder disease (cholecystitis) was 
diagnosed shortly after service.  There is no competent 
medical evidence of record indicating that the veteran's 
gallbladder disease did not have its onset in service, and 
indeed the medical evidence, taken as a whole demonstrates 
that gallbladder disease was first diagnosed during service.  
Service connection will accordingly be granted.


ORDER

Entitlement to service connection for gallbladder disease is 
granted.





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 



